
	
		III
		112th CONGRESS
		1st Session
		S. RES. 300
		IN THE SENATE OF THE UNITED STATES
		
			October 19, 2011
			Ms. Murkowski (for
			 herself, Mr. Whitehouse,
			 Mr. Grassley, Mr. Crapo, Mr.
			 Chambliss, Mrs. Feinstein,
			 and Mr. Thune) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the goals and ideals of Red
		  Ribbon Week, 2011.
	
	
		Whereas the Red Ribbon Campaign was established to
			 commemorate the service of Enrique Kiki Camarena, a special agent
			 of the Drug Enforcement Administration for 11 years who was murdered in the
			 line of duty in 1985 while engaged in the battle against illicit drugs;
		Whereas the Red Ribbon Campaign was established by the
			 National Family Partnership to preserve the memory of Special Agent Camarena
			 and further the cause for which he gave his life;
		Whereas the Red Ribbon Campaign has been nationally
			 recognized since 1988 and is now the oldest and largest drug prevention program
			 in the United States, reaching millions of young people each year during Red
			 Ribbon Week;
		Whereas the Drug Enforcement Administration, established
			 in 1973, aggressively targets organizations involved in the growing,
			 manufacturing, and distribution of controlled substances and has been a
			 steadfast partner in commemorating Red Ribbon Week;
		Whereas the Governors and attorneys general of the States,
			 the National Family Partnership, Parent Teacher Associations, Boys and Girls
			 Clubs of America, PRIDE Youth Programs, the Drug Enforcement Administration,
			 and hundreds of other organizations throughout the United States annually
			 celebrate Red Ribbon Week during the period of October 23 through October
			 31;
		Whereas the objective of Red Ribbon Week is to promote the
			 creation of drug-free communities through drug prevention efforts, education,
			 parental involvement, and community-wide support;
		Whereas drug abuse is one of the major challenges that the
			 United States faces in securing a safe and healthy future for families in the
			 United States;
		Whereas drug abuse and alcohol abuse contribute to
			 domestic violence and sexual assault and place the lives of children at
			 risk;
		Whereas, between 1998 and 2008, the percentages of
			 admissions to substance abuse treatment programs as a result of the abuse of
			 marijuana and methamphetamines rose significantly;
		Whereas drug dealers specifically target children by
			 marketing illicit drugs that mimic the appearance and names of well-known
			 brand-name candies and foods;
		Whereas emerging drug threats and growing epidemics demand
			 attention, with particular focus on the abuse of prescription medications, the
			 second most abused drug by young people in the United States;
		Whereas since the majority of teenagers abusing
			 prescription drugs get the prescription drugs from family, friends, and home
			 medicine cabinets, the Drug Enforcement Administration will host a National
			 Take Back Day on October 29, 2011, for the public to safely dispose of unused
			 or expired prescription medications that can lead to accidental poisoning,
			 overdose, and abuse; and
		Whereas parents, young people, schools, businesses, law
			 enforcement agencies, religious institutions, service organizations, senior
			 citizens, medical and military personnel, sports teams, and individuals
			 throughout the United States will demonstrate their commitment to healthy,
			 productive, and drug-free lifestyles by wearing and displaying red ribbons
			 during the week-long celebration of Red Ribbon Week: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of Red Ribbon Week, 2011;
			(2)encourages
			 children and teens to choose to live drug-free lives; and
			(3)encourages the
			 people of the United States—
				(A)to promote the
			 creation of drug-free communities; and
				(B)to participate in
			 drug prevention activities to show support for healthy, productive, and
			 drug-free lifestyles.
				
